IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44428

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 411
                                               )
       Plaintiff-Respondent,                   )   Filed: March 21, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JEREME DALE OGREN,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two and one-half years, for felony domestic
       battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jereme Dale Ogren pled guilty to an amended charge of felony domestic battery. I.C.
§ 18-918(2)(b). In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced Ogren to a unified term of seven years, with a minimum period of confinement
of two and one-half years. Ogren filed an I.C.R. 35 motion, which the district court denied.
Ogren appeals.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ogren’s judgment of conviction and sentence are affirmed.




                                                   2